DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is in response to Application Serial No. 16/486,304 filed on August 15, 2019 in which claims 1-15 are presented for examination.

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.	Claim 15 is rejected under 35 U.S.C. 101 because under a broadest reasonable interpretation the claim language covers transitory propagating signals, which are not statutory subject matter eligible for patentability.  The applicant should therefore add 
--non-transitory – before “recording medium” to this claim in line 1 in order to properly narrow the claim to cover only statutory embodiments

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim 1, 2, 9, 10, 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pebley et al. (US 2013/0124066) in view of Otanez et al. (US 2013/0035839).
 	In regard to claim 1, Pebley et al. discloses an artificial intelligence apparatus for controlling an auto stop function (see at least [0004], [0023), comprising:
 	a storage unit  configured to store a control model (see [0026] wherein algorithms may be stored as data and instructions executable by a controller)   for the auto stop function ( see [0023] in which a controllers 20 may use suitable/known learning techniques (e.g., neural networks, etc.) see also [0004] for similar reasonings).
 	Pebley et al. does not specifically disclose:
  	 an input unit configured to receive brake information and velocity information of a vehicle (brake information and speed information are monitored and stores into driver history table 223 see at least [0046]);
 	a processor configured to:
 	acquire driving information comprising the brake information and the velocity information through at the input unit (see at least [0046]),
 	acquire base data used for determining a control of the auto stop function from the driving information,
determine a control mode for the auto stop function by using the base data and the control model for the auto stop function, and
control the auto stop function according to the determined control mode,
wherein the control mode is one of an activation mode which activates the auto stop
function or a deactivation mode which deactivates the auto stop function.
 	Otanez et al. discloses 
an input unit configured to receive brake information and velocity information of a vehicle (see at least [0046);
a processor configured to:
acquire driving information comprising the brake information and the velocity information through at the input unit,
 	acquire base data used for determining a control of the auto stop function from the driving information (the base data  corresponds to the driver behavior information history discloses (in at least [0046] “ The behavioral information may include accelerator pedal positions, vehicle acceleration values, vehicle speeds, amounts of time at accelerator pedal positions, amounts of time at throttle positions, amounts of time at brake pedal positions, brake pressures, brake pressure apply periods, cruise control states, power request history of the driver to the drivetrain, etc”), for similar reasoning see also [0007], [0047]),
determine a control mode for the auto stop function by using the base data and the control model for the auto stop function (see at least [0007] wherein a third module is configured to inhibit an autostop of an engine of the vehicle including generating a start-stop signal based on the parameters associated with the driver behavior and the current position of the vehicle. An actuator control module is configured to prevent the autostop by adjusting at least one of a spark parameter, a fuel parameter and an air flow parameter of the engine based on the start-stop signal) see also [0046], and  [0047]) for similar reasonings), and
control the auto stop function according to the determined control mode (see at least [0007], [0046], and  [0047]),
wherein the control mode is one of an activation mode which activates the auto stop
function or a deactivation mode which deactivates the auto stop function (see at least [0007], [0046], and  [0047]).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Pebley et al.  with the disclosure of Otanez et al. because such modification would prevent the auto-stop by adjusting an ignition spark parameter a fuel parameter or an air flow parameter of the engine based on the start-stop signal, and hence enhances fuel economy and reduces pollutant emission, and ensures economical actuator-control module, where the auto stop prevention efficiency is enhanced.

 	In regard to claim 2, Pebley et al. discloses wherein the control model for the auto stop function is an artificial neural network learned by using a machine learning algorithm or a deep learning algorithm and is learned through an external learning device for the artificial neural network or a learning processor that performs learning of the artificial neural network (see at least [0023] wherein controllers 20 may use suitable/known learning techniques (e.g., neural networks, etc.).

 	In regard to claim 9, the combination of Pebley et al. and Otanez et al. discloses wherein the processor is configured to:
change information of the driving information that is not represented numerically into a numerical value according to preset corresponding information, and
normalize a value, which is capable of being normalized, of the information represented as the numerical value so as to be expressed as a real number between 0 and 1, thereby acquiring the base data (see Otanez et al. [0046] wherein the driver monitoring module 198 monitors current driver behavioral activity and stores driver behavioral information, wherein the behavioral information may include accelerator pedal positions, vehicle acceleration values, vehicle speeds, amounts of time at accelerator pedal positions, amounts of time at throttle positions, amounts of time at brake pedal positions, brake pressures, brake pressure apply periods, cruise control states, power request history of the driver to the drivetrain). 

 	In regard to claim 10, the combination of Pebley et al. and Otanez et al. discloses wherein the control model for the auto stop function is a model configured to determine the control mode as the deactivation mode when the driving mode of the vehicle is a performance-based mode (see [0019] of Otanez et al.  wherein an autostop may be inhibited to enhance vehicle response in certain conditions (e.g., how quickly the vehicle can accelerate based on a torque request).

 	In regard to claim 12, the combination of Pebley et al. and Otanez et al. an output unit comprising at least one or more of a display or a speaker,
wherein the processor is configured to output at least one or more of current control state information of the auto stop function or changed information in the control state of the auto stop function according to the determined control mode (see at least [0047] and Figs. 1, 2).

 	In regard to claim 13, the combination of Pebley et al. and Otanez et al. wherein the base data comprises:
at least one or more of an input intensity of a brake pedal, the number of inputs of the
brake pedal, an input interval of the brake pedal, a degree of change of the input intensity of the brake pedal, an input intensity of the brake pedal at a previous time point, or repeatability of the brake pedal, which correspond to the brake information, and
at least one or more of a current velocity, an interval velocity, a velocity change, a velocity at the previous time point, or a degree of deceleration, which correspond to the velocity (see Otanez et al. [0046] wherein the driver monitoring module 198 monitors current driver behavioral activity and stores driver behavioral information, wherein the behavioral information may include accelerator pedal positions, vehicle acceleration values, vehicle speeds, amounts of time at accelerator pedal positions, amounts of time at throttle positions, amounts of time at brake pedal positions, brake pressures, brake pressure apply periods, cruise control states, power request history of the driver to the drivetrain). 

As to claims 14 and 15, they are method and process claims that recite substantially the same limitations as the corresponding Apparatus claims 1.   As such, claims 14 and 15 are rejected for substantially the same reasons given for the corresponding claim 1 above and are incorporated herein.
Allowable Subject Matter
7.	Claims 3-8, and 11 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regard to claim 3, the prior art of record fails to disclose:“wherein the control model for the auto stop function is a personalization model that is learned separately for each vehicle or for each user.”.
 	In regard to claims 4-6, the prior art of record fails to disclose:
“wherein the control model for the auto stop function is a first model that is learned by supervised learning by using first training data comprising driving information for training and a labeled control mode corresponding to the driving information for training, and
when a first input feature vector is inputted to the control model for the auto stop
function where the first input feature vector is extracted from the driving information for
training, the control model for the auto stop function outputs an inferred result with respect to the control mode as a first target feature vector, and
the control model for the auto stop function is learned to minimize a loss function corresponding to a difference between the outputted control mode and the labeled control mode.”
 	In regard to claim 7, the prior art of record fails to disclose:
“wherein the control model for the auto stop function comprises:
a second model configured to determine driving state information from the driving information; and
a third model configured to determine the control mode from the driving state information,
wherein the second model is a model that is learned by supervised learning by using second training data comprising driving information for training and a labeled control mode corresponding to the driving information for training, and
when a second input feature vector is inputted to the second model where the second input feature vector is extracted from the driving information for training, the second model outputs an inferred result with respect to the driving state information as a second target feature vector, and
the second model is learned to minimize a loss function corresponding to a difference between the outputted driving state information and the labeled driving state information,
wherein the third model is a model that is learned by supervised learning by using third training data comprising driving state information for training and a labeled control mode corresponding to the driving state information for training, and
when a third input feature vector is inputted to the third model where the third input feature vector extracted from the driving state information for training, the third model outputs an inferred result with respect to the control mode as a third target feature vector, and
the third model is learned to minimize a loss function corresponding to a difference between the outputted control mode and the labeled control mode.”

 	In regard to claim 8, the prior art of record fails to disclose:
“wherein the control model for the auto stop function comprises:
a fourth model configured to classify the driving information as one of a plurality of clusters corresponding to the driving state; and
a fifth model configured to determine the control mode from each of the clusters,
wherein the fourth model is a model that is learned by unsupervised learning to perform the clustering by using fourth training data, and
when a fourth input feature vector is inputted to the fourth model where the fourth input feature is extracted from the driving information for training, the fourth model outputs an inferred result with respect to the belonging cluster of the plurality of clusters as a fourth target feature vector,
wherein the fifth model is a model that is learned by supervised learning by using fifth training data comprising each of the plurality of clusters and a labeled control mode corresponding to each of the plurality of clusters, and
when a fifth input feature vector is inputted to the fifth model where the fifth input feature vector is extracted from each of the plurality of clusters, the fifth model outputs an inferred result with respect to the control mode as a fifth target feature vector, and
the fifth model is learned to minimize a loss function corresponding to a difference between the outputted control mode and the labeled control mode.”.
 	In regard to claim 11, the prior art of record fails to disclose:
“wherein, if the artificial neural network-based control model is learned from the external learning device, the processor is configured to:

receive update information for the artificial neural network-based control model to the learning device from the external learning device through the communication unit by requesting the update information, when user’s request is received, a set update time point is arrived, or an update notification is received from the external learning device, and update the artificial neural network-based control model by using the received update information.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references U.S. Patent No. 10,458382 and U.S,. Patent No. 11,053,873 define general state in the art but not relevant to this invention.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHE Y MARC-COLEMAN whose telephone number is (571)272-2178.  The examiner can normally be reached Monday-Thursday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort, can be reached at 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARTHE Y MARC-COLEMAN/Primary Examiner, Art Unit 3661